 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:07-CR-268-1 AWI
11                         Plaintiff,
                                                        ORDER ON PETITION FOR
12                  v.                                  EXPUNGEMENT
13   CHANSAMOUTH
     PHIACHANTHARATH ,                                  (Doc. No. 342)
14
                           Defendant.
15

16

17         On March 9, 2009, Defendant pled guilty to violations of 21 U.S.C. §§ 841(a)(1),
18 841(b)(1), and 846 – conspiracy to manufacture marijuana and possess marijuana with the intent

19 to distribute. See Doc. No. 207. The guilty plea was pursuant to a plea agreement. See Doc. No.

20 206. On April 26, 2010, Defendant was sentenced to 50 months in custody and 48 months of

21 supervised release. See Doc. No. 302. Judgment and commitment were entered on April 30,

22 2010. See Doc. No. 305.

23         On December 12, 2018, Defendant filed a motion for expungement of record. See Doc.
24 No. 342. In his motion, Defendant states that he has served his prison sentence, completed parole,

25 and paid all fines. See id. Defendant states that he is seeking expungement of the charges in this

26 case because he is attempting to obtain gainful employment, which would enable him to support
27 himself and his family and pay more taxes. See id. Defendant cites as authority in support of his

28 request state court cases from Ohio. See id.
 1          Expungement is not the same as a vacation or the setting aside of a conviction. United
 2 States v. Crowell, 374 F.3d 790, 792 (9th Cir. 2004). Expungment involves the “judicial editing

 3 of history,” whereas the vacation of a conviction nullifies the conviction and its “attendant legal

 4 disabilities.” Id. In general, a request to expunge is a request for the court to seal or destroy the

 5 records of the fact of the conviction and not the conviction itself. Id. Federal courts may expunge

 6 records of criminal convictions either through a grant of statutory authority or through the court’s

 7 inherent authority. See id. With respect to inherent authority, courts do not have the power to

 8 expunge the record of a valid arrest and conviction based only on equitable considerations. See id.

 9 at 793; United States v. Sumner, 226 F.3d 1005, 1014 (9th Cir. 2000). A district court’s authority

10 to expunge is “limited to expunging the record of an unlawful arrest or conviction, or to correcting

11 a clerical error.” Crowell, 374 F.3d at 793; Sumner, 226 F.3d at 1014.

12          Here, Defendant does cite any federal statute that may apply. Instead, he relies on citations
13 to Ohio state law and what the Court views as equitable considerations of attempting to provide

14 for his family. However, Ohio law does not apply in this federal court to this federal defendant.

15 Further, while the Court is certainly sympathetic to Defendant’s desire to provide for himself and

16 his family through gainful employment, such a desire is not a proper basis for the Court to

17 expunge his record. In the absence of an unlawful conviction or clerical error, the Court cannot

18 grant expungement based only on equitable considerations. See Crowell, 374 F.3d at 793;

19 Sumner, 226 F.3d at 1014. Because there is no proper basis identified to expunge the record of

20 Defendant’s conviction, the Court must deny Defendant’s request.

21                                                 ORDER
22          Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to expunge (Doc. No.
23 342) is DENIED.

24
     IT IS SO ORDERED.
25

26 Dated: December 20, 2018
                                                 SENIOR DISTRICT JUDGE
27

28

                                                       2
